Citation Nr: 0113745	
Decision Date: 05/16/01    Archive Date: 05/23/01

DOCKET NO.  00-23 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1. Entitlement to an increased disability evaluation for 
psychoneurosis, anxiety state, currently evaluated as 30 
percent disabling.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel



INTRODUCTION

The appellant served on active duty from September 1942 to 
November 1945.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from decisions dated in December 1999 and 
January 2000 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Pittsburgh, Pennsylvania.  In 
December 1999, the RO increased the appellant's disability 
rating for his psychiatric disability to the 30 percent 
level, effective from September 30, 1999.  In January 2000, 
the RO confirmed and continued the 30 percent rating for this 
disability, but changed the effective date to September 15, 
1999.  The RO also denied service connection for tinnitus, 
claimed as ringing in the ears, and the appellant submitted a 
notice of disagreement on May 3, 2000, arguing that his 
psychiatric disorder warranted a higher rating and that 
service connection should be granted for ringing in the ears.  
On May 19, 2000, the RO issued a statement of the case and 
the appellant perfected his appeal to the Board in November 
2000.


REMAND

Initially, the Board notes that during the pendency of this 
appeal there has been a significant change in the law.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminated the 
concept of a well-grounded claim, redefined the obligations 
of VA with respect to the duty to assist, and superceded the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
could not assist in the development of a claim that was not 
well grounded.  This change in the law is now applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000); see also 
Holliday v. Principi, No. 99-1788 (U.S. Vet. App. Feb. 22, 
2001).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, as well as the 
reasons noted below, a remand in this case is required for 
compliance with the notice and duty to assist provisions 
contained in the new law.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-99 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).  The change requires that notice be 
provided to a claimant as to what is required for a claim to 
be successful, and may require multiple notices during the 
pendency of the adjudication process.  See Holliday, slip op. 
at 12-13.  Furthermore, the Secretary is required to provide 
a medical examination or obtain a medical opinion when such 
an examination or opinion is necessary to make a decision on 
the claim.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-99 (2000) (to be 
codified as amended at 38 U.S.C. § 5103A(d)).

The Board notes that the RO has not yet considered the 
appellant's claims for an increased rating for 
psychoneurosis, anxiety state and entitlement to service 
connection for tinnitus in the context of the new law, nor 
has the appellant had an opportunity to prosecute his claims 
in that context.  Consequently, a remand is necessary in 
order to ensure due process of law, and to avoid the 
possibility of prejudice.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 
(1992).  Furthermore, in light of the following, additional 
medical development is necessary to comply with the new law 
and make a decision in this case.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-99 (2000) (to be codified as amended at 38 
U.S.C. § 5103A(d)).

Review of the record reflects that the RO in the January 2000 
decision, denied the appellant's claim for service connection 
for tinnitus on the basis that it was not well grounded.  
Accordingly, this claim must be readjudicated on the merits 
in light of the above change in the law.  

The Board next notes that the appellant last underwent 
psychiatric examination by VA for compensation purposes in 
October 1997.  Although the appellant was seen by VA on an 
outpatient basis in 1998 and 1999, these outpatient reports 
were generated for treatment purposes and are not found to be 
sufficiently detailed to provide an adequate basis upon which 
to evaluate the appellant's service-connected psychiatric 
disorder for compensation purposes in light of his 
contentions that his disability has increased in severity.  
In this regard, the record reflects that the appellant was 
service-connected for psychoneurosis-analogy for mild 
irritability, in January 1946.  In November 1948, the 
appellant's diagnosis was amended to psychoneurosis, anxiety 
state, which has been carried forward to the present time.  
However, on VA psychiatric examination in October 1997, the 
examiner noted an Axis I diagnosis of dysthymic disorder and 
further commented that the appellant did not appear to meet 
the criteria for an anxiety disorder.  Unfortunately, the 
examiner provided no discussion addressing the relationship, 
if any, between the diagnosed dysthymic disorder and the 
service-connected psychoneurosis, anxiety state.  In view of 
these circumstances and the appellant's allegations regarding 
the severity of his psychiatric disability, the Board 
believes that additional medical development is necessary 
prior to appellate consideration of this issue, in an effort 
to ensure a complete and current record upon which to 
evaluate the severity of the appellant's service-connected 
psychiatric disorder.  See e.g. Snuffer v. Gober, 10 Vet. 
App. 400 (1997)(Where the United States Court of Appeals for 
Veterans Claims indicated that VA failed to fulfill the duty 
to assist when it did not conduct a contemporaneous 
examination before issuing a decision where the veteran had 
complained of worsening problems after the most recent 
examination.)  The Board emphasizes that if it is not 
medically possible to distinguish the effects of service-
connected and nonservice-connected conditions, the reasonable 
doubt doctrine mandates that all signs and symptoms be 
attributed to the veteran's service-connected back condition.  
See Mittleider v. West, 11 Vet. App. 181 (1998); 38 U.S.C.A. 
§ 3.102 (2000).

In view of the above, the appellant is hereby advised that 
failure to report to any scheduled VA examination, without 
good cause, may well result in a denial of the claim.  See 38 
C.F.R. § 3.655 (2000).  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  Id.  If 
the appellant fails to report to any scheduled examination, 
the RO should obtain and associate with the record any 
notice(s) of the examination(s) sent to the appellant.  

Prior to having the appellant undergo further medical 
evaluation, the RO should undertake all necessary action to 
obtain and associate with the record all outstanding 
pertinent medical records, to particularly include any from 
VA medical facilities or those held by any other governmental 
entity.  The Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  

In this case, the appellant has reported that he had been a 
regular patient at the Butler VA Medical Center, Butler 
Pennsylvania; hence, the RO should obtain and associate with 
the claims file all pertinent records from that facility that 
have not yet been obtained.  The RO should also obtain 
outstanding medical records from any other source(s) or 
facility(ies) identified by the appellant, as well as 
undertake any other indicated development and/or notification 
action with respect to either claim on appeal.

Accordingly, these matters are hereby REMANDED to the RO for 
the following actions:

1. The RO should undertake all necessary 
development to obtain and associate with 
the record all outstanding pertinent 
medical records from any VA 
facility(ies) at which the appellant has 
received treatment, to include the 
Butler VA Medical Center, as well as any 
other source(s) or facility(ies) 
identified by the appellant.  If any 
requested records are not available, or 
the search for such records otherwise 
yields negative results, that fact 
should be noted in the claims file, and 
he and his representative should be so 
notified.  The appellant is also free to 
submit any pertinent medical or other 
records in his possession, and the RO 
should afford him the opportunity to do 
so before arranging for him to undergo 
examination.

2. After all available records have been 
received pursuant to the above-requested 
development, the RO should arrange for 
the appellant to undergo psychiatric 
examination to obtain an assessment as 
to the full nature and severity of his 
service-connected psychiatric disorder.  
The entire claims file, to include a 
complete copy of this REMAND, must be 
made available to and be reviewed by 
each physician designated to examine the 
appellant.  All indicated studies and 
tests should be accomplished, and all 
clinical findings should be reported in 
detail.  Regarding the latter, the 
examiner should specifically render 
findings with respect to the existence 
and extent of memory loss; depressed 
mood; anxiety; panic attacks; sleep 
impairment; impaired judgment, speech, 
impulse control and/or thought 
processes; neglect of personal hygiene 
and appearance; suicidal ideation; and 
delusions or hallucinations.  The 
examiner also should render a multi-
axial diagnosis, including assignment of 
a Global Assessment of Functioning (GAF) 
score, and an explanation of what the 
score means.  The examiner should also 
provide an assessment as to the impact 
of the appellant's service-connected 
disability on his ability to obtain and 
retain substantially gainful employment.  
The examiner is further requested to 
reconcile the diagnoses of record, 
specifically dysthymic disorder noted on 
VA examination in October 1997 and the 
service-connected psychoneurosis, 
anxiety state.  The examiner should 
indicate whether the recent diagnosis of 
dysthymic disorder is representative of 
a progression of the service-connected 
psychiatric disability or an entirely 
separate disorder.  If the dysthymic 
disorder is deemed unrelated, the 
examiner should indicate the percentage 
or portion of the GAF score representing 
impairment due solely to the service-
connected disorder.  However, if it is 
not medically possible to distinguish 
the effects of the appellant's service-
connected disability from the dysthymic 
disorder or any other diagnosed 
psychiatric disability, the examiner 
should clearly so state.  All 
examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, should 
be set forth in a typewritten report.

3. The RO should consider the appellant's 
claim for service connection for 
tinnitus on the merits, in light of the 
Veterans Claims Assistance Act of 2000.  
All appropriate notification and 
development action should be undertaken 
with respect to this claim, to include 
obtaining a medical opinion, if deemed 
necessary.

4. If the appellant fails to report to any 
scheduled examination(s), the RO should 
obtain and associate with the record any 
notice(s) of the examination(s) sent to 
the appellant.  

5. To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

6. The RO must also review the claims 
folder and ensure that all notification 
and development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully satisfied.  

7. After completion of the foregoing 
requested development, and any other 
indicated development and/or 
notification action deemed warranted 
by the record, the RO should re-
adjudicate the claim for an increase 
in the 30 percent rating for 
psychoneurosis, anxiety state and the 
claim for service connection for 
tinnitus in light of all pertinent 
evidence and legal authority, to 
specifically include that cited to 
herein.  If the appellant fails to 
report for any scheduled 
examination(s), the RO should apply 
the provisions of 38 C.F.R. § 3.655, 
as appropriate.  The RO must provide 
adequate reasons and bases for its 
determinations, citing to all 
governing legal authority and 
precedent, and addressing all issues 
and concerns that were noted in the 
REMAND.

8. If any benefits sought on appeal 
continue to be denied, the appellant 
and his representative must be 
furnished a supplemental statement of 
the case and given an opportunity to 
submit written or other argument in 
response thereto before his claims 
file is returned to the Board for 
further appellate consideration.  

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The appellant need 
take no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


